Title: To George Washington from Richard Varick, 18 November 1783
From: Varick, Richard
To: Washington, George


                  
                     Sir
                     Poughkeepsie Novr 18th 1783.
                  
                  Yesterday, on my Return from Goshen, I was honored with Your Excellencys Orders of the 6th, by Letter from Colo. Walker covering the Letters subsequent to those between the 1st & 23d Octr, (which I was informed were stolen out of the Post Office at Princeton) with Directions for their immediate Completion, And on this day I received further Orders of the 17th thro Colo. Humphrys, to send to New York all the papers recorded & unrecorded by the 1st of December.
                  I regret my Absence from this place when Your Excellency last honored it with a Visit, as it might be considered as a Dereliction of the Duties of my public Office, but believe that that Absence will prove the Cause of preserving the Records of the Letters in the regular Order of date, for I received yesterday, with a good Deal of Satisfaction, an Account from one of the Assist. Q. Masters at Newburgh, that the Packet of lost Letters was found in a Swamp, but that the Letters were too wet to come on by the Conveyance by which the Intelligence came.
                  In Consequence of Colo. Humphrys Letter of Yesterday, I shall Embark with the public papers & my own Baggage by the first Conveyance, which I am informed will probably be on Saturday the 22nd & repair to the City, as the place of my future Residence, where I expect to find Mr Taylor, to receive the lost papers and by a little Assistance from Mr Sickels, to complete Your Excellencys Business by the Beginning of December next, unless unforeseen Accidents shall take place to prevent it; In the mean Time while here I will prepare the fair Copies of Indexes as far as I can.
                  I think it a duty to Your Excellency as well as myself, to account for the Absence of the Writers from this place; And to inform You that as I had no further Employment for Mr Sickels, he was paid off & surrendered his Appointment into my Hands some Time in October & is gone to reside in the City.  And Mr Taylor having finished to the 1st October, being as far up as I was furnished with Papers, & expressing a Wish to go to New York on a Visit, which I could not nor indeed wished to prevent, as he and every other Writer, by express Stipulation, was only to be paid for actual Services & he promised to return soon & complete the whole Business: but I suppose the Report of your Excellency’s Misfortune in loosing the Papers by the Postmaster and the Curiosity & Wish so material to every Citizen of New York to see the British evacuate our Metropolis, have detained him from hence and will prevent his Return till that Period; and I have now taken Measures to prevent it till my Arrival there; or if now at Fish Kill, to ensure his Return to the City by the 24th.
                  As I have carried thro this Business thus far, in the full and Satisfactory Enjoyment of your Excellency’s Confidence, I hope to have the Honor, of compleating it to Approbation; After which I shall bid a happy Adieu to public Service & return to the pleasant, tho fatiguing, Amusement of a City Lawyer.  With every Sentiment of Gratitude & Affectn I have the Honor of subscribing myself Your Excellencys Obedt & Very Hble Servt
                  
                     Richd Varick
                  
               